Exhibit (10)(bg) Execution Version FINANCING AGREEMENT By and Among PERKASIE BOROUGH INDUSTRIAL DEVELOPMENT AUTHORITY And MET-PRO CORPORATION And BROWN BROTHERS HARRIMAN & CO. Dated December 30, 2005 Relating to $4,000,000 Perkasie Borough Industrial Development Authority Economic Development Revenue Bond (Met-Pro Corporation Project) Series TABLE OF CONTENTS ARTICLE 1. DEFINITIONS 3 SECTION 1.1 Definitions. 8 SECTION 1.2 Rules of Construction. 9 ARTICLE 2. ISSUER REPRESENTATIONS 9 SECTION 2.1 Organization; Authority To Issue Bond. 9 SECTION 2.2 Authorization for Financing. 9 SECTION 2.3 Resolution. 9 SECTION 2.4 The Bond. 9 SECTION 2.5 No Conflict or Violation. 9 SECTION 2.6 Litigation. 10 SECTION 2.7 No Repeal. 10 SECTION 2.8 Limitations on the Representation and Warranties of the Issuer. 10 ARTICLE 3. BORROWER REPRESENTATIONS 11 SECTION 3.1 Organization and Existence. 11 SECTION 3.2 Consents. 11 SECTION 3.3 No Conflict or Violation. 11 SECTION 3.4 Litigation or Proceedings. 11 SECTION 3.5 Legal and Binding Obligation. 11 SECTION 3.6 ERISA. 11 SECTION 3.7 Indebtedness. 12 SECTION 3.8 Contingent Liabilities. 12 SECTION 3.9 Investment Company Act. 12 SECTION 3.10 Federal Reserve Regulations. 12 SECTION 3.11 Payment of Taxes. 12 SECTION 3.12 No Default. 12 SECTION 3.13 SEC Reports. 12 SECTION 3.14 Title; Encumbrances. 13 SECTION 3.15 Tax Status of Bond. 13 SECTION 3.16 Environmental Laws. 13 SECTION 3.17 No False Statements. 13 ARTICLE 4. BANK REPRESENTATIONS 14 SECTION 4.1 Independent Investigation. 14 SECTION 4.2 Purchase for Own Account. 14 ARTICLE 5. THE BOND 15 SECTION 5.1 Form; Amount and Terms. 15 SECTION 5.2 Payment and Dating of the Bond. 15 SECTION 5.3 Execution. 15 ARTICLE 6. REDEMPTION OF BOND BEFORE MATURITY 16 SECTION 6.1 Redemption of the Bond. 16 ARTICLE 7. ISSUE OF BOND 18 SECTION 7.1 Sale and Purchase of the Bond; Loan of Proceeds; Application of Proceeds. 18 SECTION 7.2 Delivery of the Bond. 18 SECTION 7.3 Disposition of Proceeds of the Bond. 19 ARTICLE 8. LOAN PAYMENTS AND ADDITIONAL SUMS 20 SECTION Loan Payments. 20 TABLE OF CONTENTS SECTION 8.2 Payment of Fees, Charges and Expenses. 20 SECTION 8.3 Maintenance of Loan Account. 21 SECTION 8.4 Repayment. 21 SECTION 8.5 No Abatement or Setoff. 21 ARTICLE 9. 23 ARTICLE 10. COVENANTS AND AGREEMENTS OF ISSUER 24 SECTION 10.1 Payment of the Bond. 24 SECTION 10.2 Bond Not to Become Taxable. 24 SECTION 10.3 Performance of Covenants. 24 SECTION 10.4 Priority of Pledge. 24 SECTION 10.5 Rights Under Agreement. 24 SECTION 10.6 Assignment to Bank; Security Agreement. 24 SECTION 10.7 Instruments of Further Assurance. 25 SECTION 10.8 Continued Existence, etc. 25 SECTION 10.9 General Compliance with All Duties. 25 SECTION 10.10 Arbitrage Bond Covenant. 25 SECTION 10.11 Enforcement of Duties and Obligations of the Borrower. 25 SECTION 10.12 Inspection of Books. 25 SECTION 10.13 Filing and Recording. 26 ARTICLE 11. COVENANTS OF THE BORROWER 27 SECTION 11.1 Maintenance and Operation of Project Facilities. 27 SECTION 11.2 Completion of Project. 27 SECTION 11.3 Bond Not to Become Taxable. 27 SECTION 11.4 Deficiencies in Revenues. 27 SECTION 11.5 Books and Records; Financial Statements and Other Information. 27 SECTION 11.6 Compliance with Applicable Laws. 29 SECTION 11.7 ERISA. 30 SECTION 11.8 Corporate Existence. 30 SECTION 11.9 Inspection. 30 SECTION 11.10 Additional Information. 30 SECTION 11.11 Payment of Taxes and Impositions. 30 SECTION 11.12 Insurance. 31 SECTION 11.13 Further Assurances; Financing Statements. 31 SECTION 11.14 Use of Project. 32 SECTION 11.15 Additional Negative Covenants. 32 SECTION 11.16 Financial Covenants. 33 SECTION 11.17 Federal Reserve Regulations. 33 SECTION 11.18 Nondiscrimination Clause. 33 SECTION 11.19 Security Documents. 34 ARTICLE 12. LIMITED OBLIGATION 35 SECTION 12.1 Source of Payment of the Bond. 35 ARTICLE 13. EVENTS OF DEFAULT AND REMEDIES 36 SECTION 13.1 Events of Default. 36 SECTION 13.2 Acceleration. 37 SECTION 13.3 Legal Proceedings by Bank. 37 SECTION 13.4 Application of Moneys. 38 SECTION 13.5 Termination of Proceedings. 38 TABLE OF CONTENTS SECTION 13.6 Waivers of Events of Default; Rescission of Declaration of Maturity. 38 SECTION 13.7 Notice of Defaults; Opportunity of the Borrower to Cure Defaults. 38 SECTION 13.8 Additional Remedies. 38 ARTICLE 14. AMENDMENTS TO AGREEMENT 39 SECTION 14.1 Amendments to Agreement. 39 ARTICLE 15.
